         Case 7:16-cr-00832-KMK Document 151 Filed 08/29/19 Page 1 of 4


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     United States Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     August 29, 2019

BY ECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:     United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter in support of its application to seal its
August 23, 2019 letter (the “Letter”) regarding the above-referenced defendant’s housing within
the Bureau of Prisons (“BOP”). Based on its conferrals with BOP legal counsel, who have
requested that the Letter be filed under seal in its entirety, the Government respectfully requests
that the Letter be maintained under seal because it does not qualify as a judicial document as that
term has been defined in the relevant case law. Should the Court determine that the Letter is a
judicial document, however, the Government respectfully requests that certain portions be redacted
on the public docket.

        “In determining whether a document should be publicly accessible, a court should: (i)
determine if it is a judicial document; (ii) determine the weight of the presumption of access
attached to it, and (iii) balance the countervailing interests against the presumption of access.”
United States v. Smith, 985 F. Supp. 2d 506, 518 (S.D.N.Y. 2013) (Karas, J.). “To qualify as a
judicial document, ‘the item filed must be relevant to the performance of the judicial function
and useful in the judicial process.’” Ello v. Singh, 531 F. Supp. 2d 552, 583 (S.D.N.Y. 2007)
(Karas, J.) (quoting Lugosch v. Pyramid Co. of Onondaga, 435 F. 3d 110, 119 (2d Cir. 2006)).
The “mere filing” of a letter with the court “is insufficient to render that paper a judicial
document subject to the right of public access.” United States v. Amodeo, 44 F. 3d 141, 145 (2d
Cir. 1995) (“Amodeo I”)

        The Government respectfully submits that the Letter does not qualify as a judicial
document because it has no bearing on the charges contained in the pending indictment. Rather,
the Government filed the Letter in response to a request by defense counsel that the defendant be
transferred from MCC New York to MDC Brooklyn. The location where the defendant is to be
detained pending trial is ancillary to his criminal prosecution, which is the case and controversy
         Case 7:16-cr-00832-KMK Document 151 Filed 08/29/19 Page 2 of 4
August 29, 2019
Page 2 of 4

before the Court. The Letter does not discuss the facts or the law related to the pending charges;
rather, it simply provides a status report to the Court regarding internal determinations by the
Bureau of Prisons. Accordingly, the entirety of the Letter does not qualify as a judicial
document entitled to a presumption of public access.

         Should the Court determine that the Letter qualifies as a judicial document, however,
redaction of certain paragraphs within the Letter is nevertheless warranted. In particular, the
BOP has requested that the first three paragraphs on page two of the Letter, as well as all but the
first sentence of the first full paragraph on page three of the Letter (the “Paragraphs”) be
redacted. The BOP maintains that the public filing of those Paragraphs would jeopardize its law
enforcement functions and inappropriately hamper its internal deliberative processes if made
publicly available.

          “The presumption of access is based on the need for federal courts, although independent
. . . to have a measure of accountability and for the public to have confidence in the
administration of justice.” United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)
(“Amodeo II”). However, “an abundance of statements and documents generated in federal
litigation actually have little or no bearing on the exercise of Article III judicial power.” Id. The
Second Circuit has emphasized that “the weight to be given the presumption of access must be
governed by the role of the material at issue in the exercise of Article III judicial power and the
resultant value of such information to those monitoring the federal courts.” Id. at 1049.

        Given its focus on a purely ancillary matter to the criminal charges, the Letter is not
analogous to a filing with direct bearing on a litigant’s rights, such as a motion for summary
judgment, suppression motion, or motion in limine. See Amodeo II, 71 F. 3d at 1049 (a strong
presumption attaches to “documents used to determine litigants’ substantive legal rights”).
Rather, the Letter informs the Court of the internal deliberations of the BOP regarding the
location where a defendant may be housed pending trial. Because “[a] pre-trial detainee does not
have the right to be housed at the facility of his choice,” the request of defense counsel that the
defendant be transferred does not directly affect the adjudication of this criminal case. Falcon v.
U.S. Bureau of Prisons, 852 F. Supp. 1413, 1420 (S.D. Ill. 1994), aff’d, 52 F.3d 137 (7th Cir.
1995). Accordingly, any presumption of public access in this case should be afforded little
weight.

         Meanwhile, the competing considerations of the BOP merit substantial weight, and
counsel in favor of redacting the Paragraphs. “[N]either the First Amendment nor the common
law right of access is absolute.” Smith, 985 F. Supp. 2d at 518 (citing Waller v. Georgia, 467
U.S. 39, 45 (1984)). Accordingly, “that access may be denied ‘where court files might . . .
become a vehicle for improper purposes,’ such as ‘to gratify private spite or promote public
scandal.’” Id. (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598, 603 (1978)). In
addition, “the Second Circuit has held that the qualified right of access may yield to, among
other things, the ‘privacy interests of innocent third parties’ and ‘the danger of impairing law
enforcement.’” Id. at 519 (quoting Amodeo II, 71 F. 3d at 1050).

        The BOP’s role in detaining pretrial defendants, including defendants charged with
violent crimes, involves the protection of the public in a manner similar to that of law
         Case 7:16-cr-00832-KMK Document 151 Filed 08/29/19 Page 3 of 4
August 29, 2019
Page 3 of 4

enforcement agencies investigating criminal activity. See Clark v. United States, No. 1:09-CV-
1401-SCJ, 2012 WL 13072110, at *1 (N.D. Ga. May 17, 2012) (sealing prison policy documents
and summary judgment arguments based on those policies to “ensure the safety of inmates and
staff at federal penitentiaries”). The public filing of the Paragraphs would hinder the internal
deliberative processes of the MDC and thereby jeopardize the BOP’s ability to carry out its
function of securing pretrial defendants. This concern finds analogous support in the context of
the deliberative process privilege outlined in the context of Freedom of Information Act
(“FOIA”) requests pertaining to “documents reflecting advisory opinions, recommendations and
deliberations comprising part of a process by which governmental decisions and policies are
formulated.” Tigue v. U.S. Dept. of Justice, 312 F. 3d 70, 76 (2d Cir. 2002) (internal citations
omitted). The Paragraphs detail and enumerate considerations taken into account in order to
make an appropriate housing decision for a defendant charged with multiple murders. The
public filing of such deliberations would hamper the ability and confidence of MDC officials to
“communicate candidly among themselves.” Id. By contrast, maintaining such deliberations
under seal enhance the quality of future agency decisions “by protecting open and frank
discussion among those who make [decisions] within the Government.” Id.

        Further, disclosure of this information could risk circumvention of the law, a concern that
finds parallels in an exemption under FOIA. See 5 U.S.C. § 552(b)(7)(E). The public revelation
of internal deliberations concerning a defendant’s appropriate placement within the inmate
population (whether generally, or more specifically to an individual housing unit), would enable
other inmates to alter their behavior and manipulate their housing assignments to cause harm to
others or engage in illicit behavior. BOP has expressed concerns that such information could
open the floodgates to all pre-trial detainees to attempt to dictate in what facility and under what
conditions they should be detained. Relatedly, the paragraph on page 3 reveals the MDC’s
willingness to make an exception to its policies and procedures given the exceptional nature of
the defendant’s proceedings and the necessity to ensure the defendant be able to properly prepare
his criminal defense. BOP has expressed concerns that the release of this information will lead to
other inmates seeking to take advantage of similar accommodations, not to ensure the
preparation of their legal defense, but merely to recover visitation privileges with family and
friends and subvert the power and effect of disciplinary sanctions imposed to deter future
misconduct in the institution.
        Case 7:16-cr-00832-KMK Document 151 Filed 08/29/19 Page 4 of 4
August 29, 2019
Page 4 of 4

       Accordingly, the Government respectfully requests that the Letter be maintained under
seal. Should the Court deny that request, however, the Government respectfully requests that the
Paragraphs identified by BOP be redacted in any public filings.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                              By:            /s/
                                                    Maurene Comey
                                                    Jason Swergold
                                                    Assistant United States Attorneys


Cc:    Counsel of record (by ECF)
       Adam Johnson, Esq. (by email)
       Stephanie Scannell, Esq. (by email)
       Nicole McFarland, Esq. (by email)
       Holly Pratesi, Esq. (by email)
       Supervisory Deputy U.S. Marshal Stuart Smith (by email)
